IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


NATIONWIDE PROPERTY AND          : No. 27 WAL 2015
CASUALTY INSURANCE COMPANY       :
                                 : Petition for Allowance of Appeal from the
           v.                    : Order of the Superior Court
                                 :
JOHN S. SCHLICK, JON R. SCHLICK, :
DENISE L. SCHLICK, AND TAMMY     :
BULGER, ADMINISTRATRIX OF THE    :
ESTATE OF MARSHALL D. CURL       :
                                 :
                                 :
PETITION OF: TAMMY BULGER,       :
ADMINISTRATRIX OF THE ESTATE OF :
MARSHALL D. CURL                 :
                                 :
                                 :


                                    ORDER


PER CURIAM

     AND NOW, this 12th day of May, 2015, the Petition for Allowance of Appeal is

DENIED.